         Case 1:20-cr-00330-AJN Document 216 Filed 04/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          4/19/2021


 United States of America,

                –v–
                                                                     20-cr-330 (AJN)
 Ghislaine Maxwell,
                                                                           ORDER
                        Defendant.




ALISON J. NATHAN, District Judge:

       In its April 16, 2021 Opinion, the Court denied the Defendant’s motions to dismiss the S1

superseding indictment in whole or in part and granted the Defendant’s motion to sever the

perjury counts for a separate trial. Dkt. No. 207. The Court will try the non-perjury counts first.

       As the Court noted in its Opinion, it has not yet resolved the Defendant’s two motions to

suppress evidence. See Dkt. Nos. 133, 139. The Defendant contends in those motions that the

Government obtained by subpoena documents covered by a protective order in violation of her

rights against unreasonable searches and seizures, against self-incrimination, and to due process

of law. The motions seek, at minimum, an evidentiary hearing to determine whether the

Government knowingly misrepresented facts to procure an order modifying the protective order.

       The Court requires information from the Government for scheduling purposes.

       The Government is ORDERED to inform the Court by letter docketed on ECF no later

than April 20, 2021, whether it intends to use any of the documents subject to the pending

motions to suppress in the trial of the non-perjury counts in this case.
         Case 1:20-cr-00330-AJN Document 216 Filed 04/19/21 Page 2 of 2




       If the Government does not intend to use any of the documents subject to the pending

motions to suppress in the trial of the non-perjury counts, the Court will defer consideration of

those motions until it has scheduled the trial of the perjury counts.



       SO ORDERED.




Dated: April 19, 2021
       New York, New York
                                                      ____________________________________
                                                                ALISON J. NATHAN
                                                              United States District Judge




                                                  2
